EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On 05 March 2021, a proposed amendment in condition for allowance was discussed with Mr. Sunit Talapatra, Applicants’ representative, in a telephone interview.  Authorization for this examiner’s amendment was given in a telephone interview with Mr. Talapatra on 09 March 2021.

The application has been amended as follows: 
        Claims 1, 18, 33 and 37 have been amended, as listed below.
        Claims 12 and 27 have been cancelled, as listed below.
        Note:  For those claims that are neither amended nor canceled as indicated in this Examiner’s Amendment, see the amendment filed by Applicants on 26 February 2021.

(Currently Amended) in line 4, replace “3 to 50” with “6 to 20”.
12.	(Canceled).
18.	(Currently Amended) in line 4, replace “3 to 50” with “6 to 20”.
27.	(Canceled).
33.	(Currently Amended) in line 4, replace “3 to 50” with “6 to 20”; in line 5 add “2 to 12” before “at least one surfactant-emulsifier”; in line 7, replace “2 to 12” with “0.1 to 20”; in line 10, replace “0.1 to 20” with “0.01 to 5”.
37.	(Currently Amended) in line 4, replace “3 to 50” with “6 to 20”.


DETAILED ACTION
Applicant’s request for entry into AFCP 2.0 is acknowledged. This Office Action details reasons for allowance. Claim(s) 12 and 27 have been canceled.  Claim(s) 1, 18, 33 and 37 have been amended.  Claim(s) 1, 3-8, 10, 11, 13-26 and 28-40 are in condition for allowance.
The Declaration of Dr. Claire Mallard, submitted by Applicant on 10 March 2021 under 37 CFR §1.132 are acknowledged and will be further discussed below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 26 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 8,815,816 and US Patent No. 7,550,440 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The terminal disclaimer filed on 09 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 8,470,788, US Patent No. 8,415,311, US Patent No. 8,093,219, 8,080,530, and US Patent No. 8,598,129 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment, filed 26 February 2021, with respect to the rejection of claims 1, 4-8, 10-18, 20-33, 35-37, 39 and 40 under 35 U.S.C. § 103(a) as being unpatentable over Ribier et al. (‘328 Patent) 
Applicants aver surprising or unexpected results residing in the claimed subject matter. Applicant argues the improved chemical stability of ivermectin “wherein the ivermectin is chemically stable in the emulsion over a period of 8 weeks” is unexpected.
Applicant argues Ribier is concerned with the stability of the delivery vehicle (physical stability of the emulsion), rather than stability of the active ingredient (chemical stability for ivermectin to remain in solution, and not crystallize). Applicant contends Ribier is silent on ivermectin. 
In the Declaration, Applicant has provided data showing 1% ivermectin formulated in Cetaphil (as taught by the ‘652 Patent, and the closest prior art) crystallized after 15 days, and after one month at 4 °C. Furthermore, the Declaration shows the concentration of ivermectin begins to decrease, when formulated at 1% or 0.05% (see Table 13 of the Declaration). Example 7 disclosed in the instant Specification shows that compositions 5 and 6 of the instant Application were chemically stable at 8 weeks. The concentration of ivermectin of the instant compositions 5 and 6 at 8 weeks were surprisingly higher than the concentration of ivermectin in cetaphil at 4 weeks. 
The claims as amended are commensurate in scope with the data provided in the Declaration, more specifically claims the subject matter disclosed and supported in Applicant’s Specification.
The above rejections are hereby withdrawn. 





Conclusion
Accordingly, the Examiner’s amendment is sufficient to place the application in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner